Citation Nr: 0509318	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  04-13 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUE

Entitlement to service connection for a low back disability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1973 until May 1973.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2003 rating decision of the Salt Lake City, Utah Regional 
Office (RO) of the Department of Veterans Affairs (VA).  An 
informal hearing in front of a decision review officer (DRO) 
was held at the RO in September 2003.   


FINDING OF FACT

A low back disability was not manifested in service; the 
veteran's current low back disability is not shown to be 
related to service.


CONCLUSION OF LAW

Service connection for low back disability is not warranted.  
38 U.S.C.A. § 1110,  5107 (West 2002); 38 C.F.R. § 3.102, 
3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA applies in the instant case.  The 
Board finds that the mandates of the VCAA are met.

The veteran has been advised of VA's duties to notify and 
assist in the development of the claim.  A February 2003 
(prior to the rating appealed) VA letter did not specifically 
cite the VCAA, but informed the veteran of what was needed to 
establish entitlement to the benefit sought and of his and 
VA's responsibilities in claims development.  The letter 
specifically informed him that he would need to present 
evidence showing that his back condition was incurred in or 
aggravated by his military service and had existed from 
military service until the present time.  He was given 
numerous examples of the types of evidence he could submit to 
support his claim.  The letter also asked him to identify any 
evidence that he wished VA to obtain and explained that 
although VA would attempt to obtain the identified evidence, 
it was his ultimate responsibility to ensure that VA received 
any requested records that weren't in the possession of a 
federal department or agency.   The initial rating decision 
in April 2003 and a September 2003 statement of the case 
(SOC) notified the veteran of applicable laws and 
regulations, of what the evidence showed, and why his claim 
was denied.  While the veteran was not advised verbatim to 
submit everything he had pertinent to his claim, the February 
2003 letter asked him to submit or identify any additional 
evidence that would support his claim.  This was equivalent 
to advising him to submit everything he had pertinent to the 
claim.  There is no further duty to notify.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Regarding the duty to assist, VA has obtained the veteran's 
service medical records and records of VA medical treatment 
and asked him to identify any other evidence that might be 
pertinent to his claim.  After the veteran alleged at his 
September 2003 informal hearing that he was subject to a 
Captain's Mast and discharged because of a back condition, 
the RO made requests to the Service Department for the 
complete personnel file to include documentation of a 
Captain's Mast and any medical/physical evaluation board 
proceedings.  The Service Department responded by mailing all 
available personnel records to the RO and noting that there 
were no records on file of any medical/physical evaluation 
board proceedings or any Captain's Mast for disability of the 
back.  The veteran has not identified any additional evidence 
that might be pertinent to his claim.  

The Board has also considered whether a VA examination or 
medical opinion is necessary.  An examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability (here, of 
the low back), or persistent or recurrent symptoms of 
disability; (B) establishes that the veteran suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  Here, 
while the evidence suggests the veteran may have a current 
low back disability, there is no competent evidence that he 
sustained a low back injury during service or that any 
current low back disability might be related to an event or 
injury in service.  Hence, an examination is not necessary.  
VA's assistance obligations are met.  No further assistance 
to the veteran is required.  He is not prejudiced by the 
Board's proceeding with appellate review.

II.  Factual Background

Service medical records do not reveal any injuries, 
complaints or problems concerning the low back.  A progress 
note from March 1973 shows the veteran suffered a groin 
injury after falling on his weapon but there is no mention of 
any injury to the low back.   On May 1973 separation 
examination, both the lower extremities and spine were 
normal.   

Service personnel records show that the veteran was given 
non-judicial punishment on May 3, 1973 for disobeying an 
order to work out with his weapon.  He was discharged on May 
18, 1973 and was not recommended for reenlistment.         

The DRO's report of the September 2003 informal hearing notes 
that the veteran alleged that he injured his back at the same 
time that he injured his groin.  He alleged he was on a 
punishment detail and was ordered to run to the point of 
exhaustion.  He fell on his rifle and initially injured his 
groin.  He then rolled over on his rifle and the bolt of the 
rifle injured his low back.  He also stated that medical 
personnel examined his back and took x-rays and that he was 
given painkillers and probably a muscle relaxant.  He was 
subsequently discharged for medical reasons because of his 
back and the discharge was a result of a "Captain's Mast."   

February 2003 VA treatment records show the veteran sought 
treatment from the Salt Lake City VA Medical Center emergency 
department for a bout of low back pain that had been 
bothering him for 1 to 2 weeks.  The examining physician 
noted that an MRI scan first dating from 1998 showed a little 
thoracic canal stenosis and some minimal bulging of a disc at 
L5 and S1.  The veteran indicated that he had had a low back 
problem for greater than six years and that it was 
progressively getting worse.  He had pain right beyond both 
sides, tingling if he sat or stood for too long and some 
numbness down his left leg.  The diagnosis was low back pain, 
acute on chronic and the veteran was given some ibuprofen, 
lortab and flexeril.  

III.  Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 
3.304.  To prevail on the question of service connection, 
there must be medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury (disability).  
Hickson v. West; 13 Vet. App. 247, 248 (1999).

"Where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is required."  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The record does contain medical evidence of current low back 
disability, apparently lumbosacral disc disease.  However, 
there is no competent medical evidence of a low back injury 
in service.  Service medical records are entirely negative as 
to complaints or findings of low back abnormality or injury.  
While the veteran contends that he injured his back at the 
same time he injured his groin, there is no competent 
evidence of record to support this contention.  His service 
separation examination was normal.

Furthermore, there is also no competent (medical) evidence 
that any current low back disability would be related to an 
event or injury in service.  The only medical evidence of 
record that touches on the etiology of the veteran's low back 
disability, VA treatment records from February 2003, 
indicates that his problems began around 1997, some 24 years 
after service.  While the veteran may believe that his 
current low back problems are related to an injury in 
service, as a layperson his opinion is not competent medical 
evidence.  See Espiritu supra.     

The veteran's local representative argued that the RO decided 
this case prior to all relevant records being reviewed.  He 
noted that while the record contains a Navy non-judicial 
punishment record, there is no record of a charging document, 
no specific report of the incident that led to the punishment 
and no record of an ongoing administrative action that led to 
the veteran's discharge.  However, the representative does 
not explain how any such documentation would be relevant to 
the veteran's back disability claim.  Presumably, the veteran 
was not being punished for injuring his back.  Neither the 
veteran nor his representative has made such an allegation.  
Consequently, if a charging document existed, it would not 
have any pertinent information.  Any records of treatment for 
a back injury in service would normally be associated with 
the veteran's service medical records, which here are 
entirely silent concerning any back problems and which show 
that the veteran's spine was normal on service separation 
examination.  Given that VA has already gone to tremendous 
lengths to obtain all available documentation pertaining to 
the circumstances of the veteran's punishment and discharge 
in service, and that there is no documentation of a back 
injury in service, the Board finds that further development 
in this case is not necessary.

The veteran's representative also alleges that the RO offered 
an irrelevant negative editorial comment in the September 
2003 statement of the case when it indicated that the veteran 
had served less than three months.  The length of the 
veteran's period of active duty is significant, and note that 
was less than 90 days is not an irrelevant editorial comment.  
If a veteran served on active duty for less than 90 days, the 
veteran is not entitled to consideration of the presumptive 
provisions applicable for certain chronic diseases (e.g. low 
back arthritis) becoming manifest within a specified period 
of time postservice.  Consequently, that the veteran had less 
than 90 days of active service was a proper finding for the 
RO to make, and does not in any way reflect prejudice.  

Given that there is no competent evidence of a low back 
injury in service or of a relationship between any current 
low back disability and an event or injury in service, the 
preponderance of the evidence is against the veteran's claim 
and it must be denied.  


ORDER

Service connection for a low back disability is denied. 



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


